 484DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNello L Teer CompanyandUnitedMine Workersof AmericaCase 5-CA-18853-2October 31 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSENAND CRACRAFTOn August 3 1988 Administrative Law JudgeMarion C Ladwig issued the attached decisionThe Respondent filed exceptions and a supportingbriefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge s rulings findings I andconclusions and to adopt the recommended Orderas modified 2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Respondent Nello L Teer Company Durham NorthCarolina its officers agents successors and assigns shalltake the action set forth in the Order asmodified1Substitute the following for paragraph 1 (b)(b) In any like or related manner interferingwith restraining or coercing employees in the exercise of the rights guaranteed them by Section 7of the Act2Substitute the attached notice for that of theadministrative law judge1In adopting the judge s findings we do not rely on any items not adnutted into evidenceThe Respondent has excepted to some of the judge s credibility findrags The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsIn examining the incident involving employeeWillieHamler JrProject Engineer Bernard Davis and Pipe Foreman Jack McElroy wefind it unnecessary to determine whether Hamler s actions constituted anassault under Virginia state lawWhether Hamler actually touched Davisis not determinative in this situationWe agree with the judge that underthe circumstances Hamler s conduct did not reasonably tend to coerce orintimidateClear PineMouldings 268 NLRB 1044 (1984) enfd 765 F 2d148 (9th Cir 1985) cert denied 474 U S 1105 (1986)2We shall modify par 1(b)of the judge s recommended Order to conform his injunctive language to that customarily used by the BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT discharge refuse to reinstate orotherwise discriminate against any of you for engaging in a strike or other protected concerted activityWE WILL NOT in any like or related mannerinterferewith restrain or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Willie Hamler Jr immediate andfull reinstatement to his former job or if that jobno longer exists to a substantially equivalent posiLionwithout prejudice to his seniority or any otherrightsor privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from his discharge less anynet interim earnings plus interestWE WILL notify him that we have removed fromour files any reference to his discharge and that thedischarge will not be used against him in any wayNELLO L TEER COMPANYPans Favors Jr Esqfor the General CounselElsey A Harris III Esq (Mullins Thomason & Harris)ofNorton Virginia for the RespondentDECISIONSTATEMENT OF THE CASEMARION C LADWIG Administrative Law Judge Thiscase was tried at Big Stone Gap Virginia on March 301988 The charge was filed May 12 1987 1 and the complaint was issued July 28On April 27 roller operator Willie Hamler Jr andother employees went on strike On May 8 after theUnion made an unconditional offer to return to worktheCompany discharged Hamler for purported strikemisconductThe primary issue is whether the Company (the Respondent) unlawfully discharged and refused to reinstateHamler in violation of Section 8(a)(1) and (3) of the National Labor Relations ActOn the entire record including my observation of thedemeanor of the witnesses and after considering thebriefs filed by the General Counsel and the Company Imake the following1All dates are in 1987unless otherwise indicated291NLRB No 85 NELLO L TEER CO485FINDINGS OF FACTIJURISDICTIONThe Company a wholly owned subsidiary of KoppersCompanyIncisa corporationwith an office inDurham North Carolina It annually performs servicesvalued over $50 000 outside the State and has engaged inhighway construction at Big Stone Gap Virginia Itadmits and Ifind thatit is an employer engaged in commerce within the meaning of Section 2(2) (6) and (7) ofthe Act and that the Union is a labor organization withinthe meaning of Section 2(5) of the ActIIALLEGED UNFAIR LABOR PRACTICESA Purported Assault on EngineerIHamler s credited testimonyDuring the 2 week economic strike that began April27 roller operatorWillieHamlerJrpicketed brieflyabout fivetimes(Tr 10-11 29-30)About 6 30 a in on May 6 he was at the picket linewhen he saw Project Engineer Bernard Davis in a truckon the nearby bridge looking down the embankment andtaking pictures of the pickets at the entrance to the construction projectNot wanting his picture taken Hamlerclimbed the embankment and walked toward the middleof the bridge where the truck (driven by Pipe ForemanJack McElroy) was parked By that time Davis had lowered the camera toward his lap As credibly testified toby Hamler(who impressed me by his demeanor on thestand as an honest forthright witness)he reached withhis right hand into the cab of the truck to cover thecamera lens and asked Davis not to take his picture (Tr30 37-48)At that moment as Hamler testified Foreman McEIroy (a former policeman) pointed a 357 magnum revolver at Hamler s head telling himGet your hand out ofmy truck or I 11 blow your black head offHamler sawthisbig barrel withthese four bullets in thesechambers pointed straight at my headStunned at firstIcouldn t move at all cause it was sticking right between my eyesThenI came to my senses and pivoted aroundwhere the cab part was and if he shot me hewould have to shoot me through the cabWhen Hamlerlaterpeeked back aroundMcElroy told himDon tput your hands on my truck and ordered him away orbe shot Hamler complied and McElroy drove away(Tr 44 50-53) Hamler had not touched either Davis orthe camera (Tr 54 86 208)2 Fabricated testimonyBoth Foreman McElroy and Engineer Davis clearlygave false testimony in the Company s defenseMcElroy claimed he raised the gun to his chest rightover my shoulderawayfrom Hamler(Tr 120) tokeep Mr Hamler from getting aholdof it (Tr 119) Heclaimed thatbothHamler sarms andhishead[emphasisadded] come in there doing like thisgrabbing(Tr 145)The gun was laying in the seat and when [Hamler]come through the truckhead and shoulders[emphasisadded] he was in reach of this He could have got aholdof my gun (Tr 120) Davis when asked if the gun waspointedin the direction of where Mr Hamler wasstandingclaimedI can t say exactly what direction itwas pointed(Tr 161)He claimed that Hamler sarms-not his head and shoulders-were inside the cab (Tr168)McElroy denied that Davis had taken any picturesbefore Hamler came to the truck He claimed that Davisraised the camera up to start focusing it when MrHamler came over to the end of the bridge (Tr 135)-although he testified (Tr 119) thatHamler was sayingDon t take my picturewhen he arrived (confirmingthat Davis was already taking pictures when Hamler leftthe picket line)Davis admitted that he had startedtaking picturesbut thatMaybe two I can t really besure right now [how many]didn t really come outbecause of the fact of the distance and his use of astraight camerawithout a zoomlens (Tr 151 154)McElroy claimed that Hamlerwas acting violent(Tr 124) and It appeared to me that when he first cameup to the truck that he struck Mr Davis because MrDavis kinda fell back in the seatI thought they wasfightingall the commotion in the truck took place(Tr 119) He claimed that [t]he camera came up onceto the front like thisand everybody s hands was onit[A]ll four hands was in there a grabbing at thecamera(Tr125)In contrastDavis claimed thatHamler reached in and grabbed my handsandteed to take the camera out of my handsI jerkedaway from him I slid back this way [to the left] to keephim from grabbing the camera (Tr 152) Then at thattimeJack McElroy wassitting onthe leftHe said something to Willieand of course Jack had the handgun soWillie backed off (Tr 155) and we just left thescene (Tr 156) I discredit both versions of what happened (By their demeanor on the stand both McElroyand Davis appeared to fabricate whatever might be necessary to support the Company s cause )Their willingness to fabricate testimony is demonstrated by theirclaim thatthe truck was parked at theendofthe bridge (where Hamler would suddenly appear afterclimbing the embankment)McElroy claimed that the truck was [a]t the end ofthe bridgewhen Hamler came over the edge of the embankmentmaybe 10 foot from the door (Tr 121-122)Davis claimed that the truck [w]as on the north end ofthe bridge (Tr 165) A photograph of the area (G CExh 2) clearly shows however that no pictures of thepickets could be taken from that pointWhen shown thephotographMcElroy continued to give the false testimony claiming that the truckwas on the north end ofthe bridgethe front of the truck was right abouteven with that bridge guardrail (Tr 122-123) Davishowever changed his testimony when he was shown thephotograph He still claimed that he first saw Hamler ashewas coming around the front of the truck (Tr 172174) butwe had to be back [farther on the bridge] towhere we could see past this knoll a little bit (Tr 166)He admittedIdon t believe you could see over themound to where the pickets were if you was right at 486DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe very end of the bridge (Tr 168) Unlike McElroyDavis was willing to admit the obviousHaving credited Hamler s testimony that he did nottouch Project Engineer Davis I reject the Company scontention that Hamler assaulted Davis when the engineer was taking photographs of the strikersB Picket Line IncidentsOn May 5 (the day Hamler took his 14-month olddaughter to the picket line to show her off (Tr 68-69))Hamler spoke to Supervisor Dennis Bard Jr asBard was driving out the main gate for lunch As credibly testified by Bard Jr (who appeared to be an honestwitness)Hamler said if his little girl got hurt that Iwould be in trouble (Tr 96-97) The child was standingbeside the road (Tr 109) Hamler did not recall the incident (Tr 69-70 85) He did recall that the state trooperwho was present told the trucks to slow downThere sa kid there (Tr 209-210) On this limited testimony Iinfer that Hamler was cautioning Bard about his speednot making any threat concerning the strikeLater that daywithHamler swife driving theHamlers entered the wrong trailer court looking for afriendWhen Hamler saw Bard Jr standing by one ofthe homes he told his wifeLet s get out of here-don twant no problems (Tr 70-73 88-90 92-94) Bard confirmed that they said nothing to him and immediatelydrove back out (Tr 100) Later Bard saw the Hamletsdriving behind him on the main street to and from downtownBig StoneGap but never closer than 200 feet (Tr97-98 102-105) He conceded that if you re going to goanywhere inBig StoneGap in theimmediatedowntownarea then you have to go up and down that street (Tr101) I find that Hamler s conduct did not tend to be coerciveAbout 12 30 p in that same day May 5 Hamler wasinvolved in another incident at the picket line As he credibly recalled he was standingRight in the center ofthe road holding his daughterin his armswhen ProjectManager Dennis Bard Sr slowly drove into the projectwithout stoppingHamler told himYou shouldn t letkids go hungrybut Bard just drove on by (Tr 68-69 77)Idiscredit Bards claim that Hamler(with thegirl in his arms) stepped out in front of the moving vehiclecausing Bard to come to a dead stop and thatHamler then walked around to the drivers side and saidIf my little daughter goes hungry you in big trouble -before steppingback for him to drive on in (Tr 182191-194)Hamler credibly testified on rebuttal (Tr 207)Ihad a kid in my arms I don t step out-kid hurt-wouldn t do something like thatHe positively deniedmaking a statementthatYou re in big trouble if mydaughter goes hungryexplaining on cross examination(Tr 210)My daughter stays with her mother-hermother draw welfare-she ain t no trouble to me (Bytheir demeanor on the stand Hamler impressed me asbeing the more trustworthy witness )C Purported Threat to SupplierThe Company s only other defense for dischargingHamler is his visit sometime before May 5 to its stonesupplierRim Rock QuarrySuperintendentDavid Barnette testified that Hamlercame to the quarry s scale house and spoke to his fatherPresidentGeorge BarnetteDavid Barnette recalledoverhearing Hamler ask how long we were going tocontinueto haul [to] Nello L Teer And my father informed him that we were under contract and we wouldhaul as long as we were under contract And MrHamler said I hope you re getting plenty money out of itcause you re going to need it[emphasis added]My fatherasked him what his name was andhe said I m afriend and walked outAs David Barnette observedHamler was not mad or upset or nothing He was justbeing real cool(Tr 113-114) (George Barnette did nottestify )Hamler positively denied tellingGeorge Barnettecause he would need it and insisted I didn t threatennobody never threatened nobody (Tr 86 91) I justasked him how long he s going to run and he just toldme as long as they keep sending the moneyI saidI in hoping they re paying you enoughcausegentlemanoutsidepeople starving down there(Emphasisadded) George Barnette askedWhat s your name?and Hamler said it really doesn t matterIwasworking at Nello Teer (Tr 75 91-92)As Hamler was leaving a state trooper on routinepatrol (Tr 94-95 115) went in and spoke to George Barnette and then asked Hamler his name and what he hadsaidHamler gave his name and address and gave fulldetailsWhat I meant by people starving downthereHamler saidhe s letting those peoplethey re going hungry down there The kids is starvingit s a shame that a man takes money for rock that isjust being piled up and people down there starvingThepolice said all right and told me to go on and I wentand got in my car and left (Tr 75-77 91-92 94 )GeorgeBarnette thentelephoned the Company ProjectManager Bard Senior testifiedMr Barnette at the RimRock Quarry which is a supplier of our stone called meand said Mr Hamler had come to his office -makingno mention of any threat (Tr 183) Barnette never refused to deliver the stone (Tr 202)The Company in its brief (at 3-4) argues thatMrGeorge Barnette must have perceived the matter asa potential threat[emphasis added] or he would not have requested the State Trooper to obtain Mr Hamler s namebefore he left the areaThe General Counsel argues inher brief (at 16) that if Hamler had said anything threatening toBarnette the State Trooper who was there atthe time would have arrested HamlerBoth David Barnette and Willie Hamler impressed meas credible witnesses yet they had different recollectionsof what Hamler said in the scale house According toHamler s recollection he was seeking George Barnette ssympathy for the strikers hoping Barnette would honorthe picket line and cut the rock off (Tr 76) whereasDavid Barnette recalled that Hamler made what theCompany refers to as a potential threatAfter weigh NELLO L TEER COing all the evidence and arguments I consider it unlikelyifGeorge Barnette had perceived the matter as a potenteal threatat the time that he would have telephonedthe Company and merely reported thatMr Hamler hadcome to his office -instead of then reporting the purported threatItherefore credit Hamler s version of the conversation and find that he was seeking Barnette s support forthe strike and not implying some kind of threat In effectby expressing hope they re paying you enough formaking deliveries across the picket line he was alludingto Barnette s making money at the expense of peoplestarving down thereMoreover I find that even ifDavid Barnette accurately recalled that Hamler saidIhope you re getting plenty money out of it cause you regoing to need it I find that this would have been suchan ambiguous statement that it would not tend to be coerciveD Hamlers DischargeOn May 8 when the strikers returned requesting reinstatement the Company discharged Hamler and refusedto reinstate him Project Manager Bard Sr handed him aterminationform (G C Exh 3)givingStrikeMisconductas theReason for TerminationThe Companygave no other explanation (Tr 62-63 188 )The General Counsel contends in her brief(at 16) thatHamler s conduct did not add up to serious acts of misconduct which denied him his right of reinstatementthat the Company had no basis upon which to rest anhonest belief that Hamler was guilty of such coerciveconduct and that the Judge should find that [Hamler]was denied reinstatement because he engaged in a protected strike with other employeesThe Company contends in its brief that Hamler wasdischarged because he(1) threatened George Barnette(2) threatened Dennis Bard Jr at the jobsite and then followed him after work(3) threatened Dennis Bard Srand (4)assaulted Bernard Davis It concludes(at 14) thatthisentire case involves a pattern of conduct and aseriesof escalating threats and actsany one ofwhich would be sufficient for dischargeE Concluding FindingsAn employer who refusesthe reinstatement ofstrikerswho have engaged in a protected strike violates§ 8(a)(3) and(1) of the Actunless he can show legitimate and substantial business justification for his actionsA showing that an employee engaged in serious misconduct constitutes such justificationNewportNewsShipbuilding Co v NLRB738 F 2d 1404 1408 (4th Cir1984)As held inClear PineMouldings268NLRB 10441046 (1984) enfd 765 F 2d 148 (9th Cir 1985) the general standard for striker misconduct serious enough topermit the employer to refuse reinstatement is whetherunder the circumstances the conduct may reasonablytend to coerce employees in the exercise of rights protected under the ActTube Craft287 NLRB 491 (1987)The Board also held inClear Pine Mouldings268 NLRBat 1046 fn 14 that this standard includes coercion of su487pervisors and other persons who do not enjoy the protection of the ActIf an employer raises serious misconduct as a groundfor refusing reinstatementthe employer must show thatithad an honest belief that the employee it refused to reinstatewas guilty of strike misconduct of a seriousnatureIf the employer makes this showing then theGeneral Counsel must come forward with evidence thateither the employee didnot engage in the alleged misconduct or that the conduct was not sufficiently seriousto precludereinstatementThe General Counselretainsthe burden of proving discriminationGem UrethaneCorp284 NLRB 1349 (1987)Applying these well established precedents I find thateven if the Company held an honest belief that WillieHamler engaged in serious acts of misconduct the GeneralCounsel has met the burden of proving either thatthe misconduct did not occur or that the conduct takensingly or altogetherwas not sufficiently serious to preclude reinstatementAs found Hamler did not (1) coercively threaten Barnette(2)make any threat to Dennis Bard Jr about thestrike or coercively follow him after work (3) threatenDennis Bard Sr or(4) assault Bernard DavisConcerning (1) Hamler was merely appealing to Barnette not to deliver the stone across the picket line at theexpense of the striking employees when as hecrediblytestifiedhe asked Barnette how long he s going to runand expressed the hope they re paying you enough because of the people starving down thereMoreovereven if Barnette s son accurately recalled that HamlersaidI hope you re getting plenty money out of it causeyou re going to need it this would have been such anambiguous statement that it would not reasonably tend tobe coerciveConcerning(2)Hamler was cautioning Bard Jr aboutthe speed he was driving when he told the supervisorthat if his little girl [standing beside the road] got hurtthat [Bard] would be in troubleThe state trooper whowas present had told drivers to slow downThere s akid thereBard admitted that Hamler later said nothingto him and that they immediately drove back out (whenHamler realized that his wife had driven into the wrongtrailer court)and also admitted that the Hamlers werenever closer than 200 feet when he saw them behind himon the way to and from downtown Hamler s conductdid not reasonably tend to be coerciveConcerning(3)Ihave discredited Bard Sr s claimthatHamler holding his 14 month old daughter in hisarmsstepped out in front of Bard s moving vehiclecausingBard to stop momentarily and saidIfmydaughter goes hungry you in big troubleHamler credibly testified that he was already standing in the centerof the road that he instead told Bard You shouldn t letkids go hungry and that Bard just drove on by withoutstopping There was no threatConcerning (4)Davis and Foreman McElroy clearlygave false testimony about the incident in which McEIroy pointed a 357 magnum revolver at Hamler s headand told himGet your hand out of my truck or 111blow your black head offHamlercredibly testified that 488DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhe did not touch Davis when he reached into the cab ofthe truck to cover the camera lens and asked Davis notto take his picture Hamler did not assault DavisI therefore find that Willie Hamler Jrwho had engaged in aprotected strike with other employees wasentitled to reinstatementAccordingly I find that by discharging and refusing to reinstate him the Company violated Section 8(a)(1) and (3) of the ActCONCLUSIONS OF LAWBy discharging and refusing to reinstate Willie HamlerJronMay 8 1987 the Company violated Section8(a)(1) and(3) of the ActREMEDYHaving found that the Respondent has engaged in certarn unfair labor practices I find that it must be orderedto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the ActThe Respondent having discriminatorily dischargedan employee must offer him reinstatement and make himwhole for any loss of earnings and other benefits computed on a quarterly basis from date of discharge to dateof proper offer of reinstatement less any net interimearningsasprescribed inF W Woolworth Co90NLRB 289 (1950) plus interest as computed inNew Horizzons for the Retarded283 NLRB 1173 (1987)On these findings of fact and conclusions of law andon the entire record I issue the following recommended2ORDERThe Respondent Nello L Teer Company DurhamNorth Carolina its officers agents successors and assigns shall1Cease and desist from(a)Discharging refusing to reinstate or otherwise discriminating against any employee forengagingin a strikeor other protected concerted activity2If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes(b) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)OfferWillieHamler Jr immediate and full reinstatement to his former job or if that job no longerexists to a substantially equivalent position without prejudice to his seniority or any other rights or privilegespreviously enjoyed and make him whole for any loss ofearningsand other benefits sufferedas a resultof the discnmination against him in the manner set forth in theremedy section of the decision(b) Remove from its files any reference to the unlawfuldischarge and notify the employee in writing that thishas been done and that the discharge will not be usedagainst him in any way(c)Preserve and on request make available to theBoard or its agents for examination and copying all payroll records social security payment records timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(d) Post at its office in Durham North Carolina andsend by certified mail to each of its Big Stone Gap Virginia employees copies of the attached notice markedAppendix 3 Copies of the notice on forms providedby the Regional Director for Region 5 after beingsigned by the Respondents authorized representativeshall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily postedReasonable steps shall betaken by the Respondent to ensure that the notices arenot altered defaced or covered by any other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply2 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board